MEMORANDUM OPINION

                                           No. 04-12-00678-CR

                                     EX PARTE Dionisio TORRES

                                           Original Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: October 24, 2012

PETITION FOR WRIT OF HABEAS CORPUS DISMISSED FOR LACK OF JURISDICTION

           On October 16, 2012, relator Dionisio Torres filed an original petition for writ of habeas

corpus in this court. However, as an intermediate court of appeals this court is not authorized to

grant the relief requested. Pursuant to section 22.221(d) of the Texas Government Code, in civil

matters, a court of appeals “may issue a writ of habeas corpus when it appears that the restraint

of liberty is by virtue of an order, process, or commitment issued by a court or judge because of

the violation of an order, judgment, or decree previously made, rendered, or entered by the court

or judge in a civil case.” TEX. GOV’T CODE ANN. § 22.221(d) (West 2004). However, in

criminal matters, a court of appeals has no original habeas corpus jurisdiction. Watson v. State,

96 S.W.3d 497, 500 (Tex. App.—Amarillo 2002, pet. ref’d); Dodson v. State, 988 S.W.2d 833,

1
 This proceeding arises out of Cause No. 2012CRB00050L2, styled State of Texas v. Dionisio Torres, in the County
Court at Law No. 2, Webb County, Texas, the Honorable Jesus Garza presiding.
                                                                                   04-12-00678-CR


835 (Tex. App.—San Antonio 1999, no pet.); but see TEX. CODE CRIM. PROC. ANN. art. 44.04(g)

(West 2006) (“The right of appeal to the Court of Appeals of this state is expressly accorded the

defendant for a review of any judgment or order made hereunder, and said appeal shall be given

preference by the appellate court.”). In criminal matters, the courts authorized to issue writs of

habeas corpus are the Texas Court of Criminal Appeals, the district courts, and the county courts.

See TEX. CODE CRIM. PROC. ANN. art. 11.05 (West 2005). Therefore, we dismiss this petition for

writ of habeas corpus for lack of jurisdiction.

                                                            PER CURIAM

DO NOT PUBLISH




                                                  -2-